Citation Nr: 0800350	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired bilateral blurred vision disorder.

2.  Entitlement to service connection for an acquired blurred 
vision disorder.

3.  Entitlement to an increased rating for residuals, right 
thumb fracture.

4.  Entitlement to an increased rating for residual scarring 
of the bridge of the nose.

5.  Entitlement to service connection for a right arm 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for low back disorder.




REPRESENTATION

Appellant represented by:	Gregory D. Kennum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August, 
March 2005, and November 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the August 2004 rating decision, the RO denied the 
veteran's request for a compensable rating for residuals, 
right thumb fracture, evaluated at 0 percent effective 
January 28, 1987, and the veteran's request for a compensable 
rating for scar, lacerations above bridge of nose, evaluated 
at 0 percent effective January 28, 1987.  

In the March 2005 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for a 
neck condition, a shoulder condition, and an arm condition.  
In the November 2006 rating decision, the RO denied 
entitlement to service connection for bilateral eye condition 
and chronic back pain.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in Jackson, Mississippi.  The transcript of that hearing is 
of record.

During the September 2007, Board hearing the veteran 
mentioned that he suffers from memory loss, which he related 
to his service-connected nose laceration residuals, and 
carpal tunnel syndrome, which he related to his service-
connected right thumb fracture disability.  These issues, 
which have not been adjudicated, are referred back to the RO 
for appropriate action.

The veteran also referred during his September 2007 Board 
hearing to former claims for service connection for headaches 
and breathing problems, which he attributes to the in-service 
laceration of his nose.  Review of the record reveals that he 
was denied entitlement to service connection for head injury 
with headaches in a rating decision dated in August 2004, and 
denied entitlement to service connection for breathing 
problems in a rating decision dated in August 2005.  The RO 
should contact the veteran to clarify whether he is 
requesting that his previously denied claims for headaches 
and breathing problems be reopened.

The issues of entitlement to service connection for an 
acquired blurred vision disorder, entitlement to service 
connection for low back condition, and entitlement to a 
compensable rating for residual scarring of the bridge of the 
nose are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The August 2005 rating decision denying service 
connection for a bilateral eye condition was not appealed.  

2.  Testimony by the veteran during his September 2007 Board 
hearing constitutes new and material evidence. 

3.  The veteran's service-connected right thumb disability is 
manifested by some subluxation and pain on motion; but muscle 
strength is preserved, and there is no loss of range of 
motion. 

4.  The record contains no documentary evidence of any 
complaints of or treatment for a neck, shoulder, or arm 
condition during active military service, or for many years 
thereafter.

5.  The competent evidence does not establish a relationship 
between the veteran's neck, shoulder, or arm complaints and 
active duty.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service 
connection for an eye condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for an 
acquired blurred vision disorder has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for a rating of 10 percent for residuals, 
right thumb fracture, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 7228, 5003 (2007).

4.  A neck condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  A shoulder disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  An arm disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence, Bilateral Eye Condition

In May 2005, the veteran submitted a claim for an acquired 
bilateral blurred vision disorder.  In a rating decision 
dated in August 2005, the RO denied service connection for 
eye condition on the grounds that while the evidence showed 
that he was treated during service for brake fluid in his 
eyes, "no permanent residual or chronic disability subject 
to service connection was shown by the service medical 
records or demonstrated by evidence following service."  The 
RO also found that there was no relationship between the 
veteran's eye condition and the nose laceration that he 
sustained during service.  

In August 2005, the veteran submitted correspondence in which 
he referred to the RO's August 2005 rating decision.  In a 
letter dated in November 2005 the RO informed the veteran 
that his correspondence was inadequate for notice of 
disagreement purposes, and requested that he specifically 
identify the issues that he disagreed with.  

A notice of disagreement was not filed, and the August 2005 
rating decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In October 2006, the RO received additional medical evidence 
regarding the veteran's visual disorder.  In November 2006, 
the RO readjudicated and again denied the veteran's claim for 
service connection for eye condition on the grounds that the 
veteran's current bilateral eye disorder is a 
constitutional/developmental abnormality.  The veteran has 
appealed.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence in support of the veteran's request to reopen his 
claim for service connection for bilateral eye condition 
includes the veteran's testimony during a September 2007 
Board hearing.  The veteran testified that he has had 
continuous problems with his eyes since the brake fluid 
incident during service.  He testified that his symptoms 
include blurred vision, watery eyes, mucous in his eyes, 
seeing spots, and itchy "eye boogers" in his eyes.  This 
evidence is new since it was not of record at the time of the 
prior final denial of this claim.  

The Board must presume the credibility of the evidence for 
the purpose of reopening the claim.  Assuming the credibility 
of the veteran's testimonial evidence, the Board finds that 
it is material because it suggests continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  It thus raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for bilateral eye condition, and 
thereby satisfies the requirements for a finding of new and 
material evidence.  New and material evidence having been 
found, the veteran's claim for service connection for 
bilateral eye condition must be reopened.  38 C.F.R. § 3.156.  

As the claim for service connection for eye condition has 
been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.  



II.  Increased Rating, Residuals, Right Thumb Fracture

In a rating decision dated in May 1987, the veteran was 
granted service connection for residuals, right thumb 
fracture, with an evaluation of 0 percent effective January 
28, 1987.  An appeal to this decision was not filed, and the 
decision became final.  38 C.F.R. § 3.104.

In December 2003, the veteran submitted a claim for an 
increased rating for his service-connected thumb disability.  
In a rating decision dated in December 2004 the RO denied the 
veteran's request for a compensable rating for residuals of 
right thumb fracture, which was then evaluated under the 
provisions of DC 5224.  The veteran has appealed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  Id.

Under DC 5224, a 10 percent evaluation is warranted for 
favorable ankylosis, and a 20 percent evaluation is warranted 
for unfavorable ankylosis of the thumb, either hand.  38 
C.F.R. § 4.71a, DC 5224.  

A noncompensable rating is warranted when there is limitation 
of motion of the thumb demonstrated by a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, DC 5228.  

A 10 percent evaluation is warranted for limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, and a maximum 20 percent 
evaluation is warranted for limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Id.

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, DC 5010.  A 10 percent rating is appropriate upon x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. §§ 4.3, 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The evidence includes a private treatment record dated in May 
2004, which noted the veteran's complaints of "pain over the 
right thumb MP joint."  Physical findings were as follows:

Good strength; no sensory deficit; 
calcium deposit over carpo metacarpal 
area from old injury; no ligamentis 
laxity or weakness of thumb; no redness 
or tenderness of skin . . .

x-ray [number] right hand negative

In May 2004, the veteran was accorded a compensation and 
pension (C&P) examination.  Physical findings were of "mild 
residual deformity of the base in [the] first metacarpal, but 
no pain with loading of [the] first carpal metacarpal 
joint;" and "no significant functional limitations."  X-
rays taken pursuant to the examination showed arthritis of 
the 5th digit, but not of the thumb.  

According to the examiner, x-rays "show a well-healed 
fracture at the base of [the] first proximal metacarpal with 
no significant basilar joint arthritis [sic] and no other x-
ray abnormalities."  Even so, the examiner noted that there 
was "some residual deformity as well as pain in [the] thenar 
area of [the] right hand," but advised that range of motion 
was normal. 

A VA treatment record dated in July 2004 informs of chronic 
right thumb dislocation and instability.  A C&P examination 
done in October 2004 found tenderness to palpation of the 
right thumb, metacarpal, and basilar joint, but "full 
strength in flexion and extension of the thumb."  The 
examiner also averred that there was no obvious deformity at 
the base of the metacarpal, but did note "some mild 
subluxation of his CMC [carpal metacarpal] joint," as well 
as "pain with range of motion."  

X-rays taken pursuant to the examination showed a well-healed 
fracture at the base of the first proximal metacarpal with 
very mild subluxation of the joint, but "no significant 
basilar joint arthritis."  X-rays taken in or around 
February 2005 showed "flexion deformity and metacarpal 
malunion."  

VA orthopædic clinic records dated in July 2005 inform of 
"instability of [the] basilar thumb joint as well as an 
ongoing fracture."  VA orthopædic clinic records dated in 
August 2005 document complaints of pain at the first carpal 
metacarpal joint and metacarpophalangeal joint.  A small 
prominence at the base of the first metacarpal was also 
noted.  However, the physician reported that while there was 
"pain with grind," there was "no appreciable instability" 
at the carpal metacarpal or metacarpophalangeal joints 

The record contains no evidence of ankylosis of the right 
thumb, so evaluation under DC 5224 is not warranted.  In 
fact, C&P examiners inform of full extension and flexion, and 
full range of motion of the right thumb.  In addition, there 
is no evidence of a gap of a least one inch between the thumb 
pad and the fingers, so the criteria for a compensable 
evaluation under DC 5228 are not met.  38 C.F.R. § 4.71a, DC 
5228.  

There is also no x-ray evidence of arthritis in the right 
thumb, so evaluation under the arthritis provisions of DC 
5003 is also not warranted.  The evidence does, however, 
reflect a consistent picture of pain with some limitation of 
motion of the right thumb since at least May 2004.  The 
evidence thus meets the criteria for a noncompensable 
evaluation under DC 5228.  Id.

Although the criteria for a rating based on x-ray findings of 
arthritis are not met, the intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

As noted before, the evidence supports a noncompensable 
evaluation under DC 5228 for the veteran's right thumb 
fracture residuals.  38 C.F.R. § 4.71a, DC 5228.  
Nonetheless, the record also contains satisfactory evidence 
of painful motion of the right thumb since at least May 2004.  
The Board thus finds that the criteria for a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.59 are met.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right thumb fracture residuals 
has resulted in marked interference with his earning capacity 
or employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

III.  Entitlement to Service Connection for Neck, Shoulder, 
and Arm Disorders

The veteran also seeks service connection for a neck, right 
arm, and shoulder conditions.  During his September 2007 
Travel Board hearing, he testified that his neck, right arm, 
and shoulder disorders were secondary to right carpal tunnel 
syndrome, which he maintained was secondary to the right 
thumb fracture incurred during active duty service.  He 
specifically testified as follows:

See, the nerve area is causin' the pain 
to regulate up through my arm, elbow, 
shoulder, and neck from the injury.  . . 
.it's all, it's comin' up from my thumb 
area, wrist , it's all just one system . 
. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

When service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

From the outset the Board notes that while the veteran is 
competent to testify as to his in-service experiences and 
current symptomatology (see Barr v. Nicholson, 21 Vet. App. 
303 (2007)), as a layperson he is not competent to opine as 
to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)(where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  In this case the 
record contains no competent probative evidence that links 
the veteran's current complaints of neck, arm, or shoulder 
pain to service or to a service-connected disability.  38 
C.F.R. § 3.159(a)(2).  

SMRs dated in 1982 confirm that the veteran was involved in a 
motor vehicle accident; however, there were no respective 
complaints of neck, arm, or shoulder problems during service, 
and no record of any treatment for said.  In fact, the record 
is devoid of any medically documented complaints of or 
treatment for any of these claimed conditions until the 
veteran's treatment in October 2004 for a neck mass (lipoma); 
more than 20 years after service.  

In Maxson v. Gober the United States Court of Appeals for the 
Federal Circuit held that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
accordance with Maxson, the Board finds the significant lapse 
of time between the 1982 motor vehicle accident and the 
earliest (October 2004) record of medical treatment to be 
significant evidence against the veteran's claims for service 
connection for a neck, shoulder, or arm condition.  

The record also contains no competent probative evidence that 
suggests a link between any current neck, shoulder, or arm 
condition and active military service.  In fact, treatment 
records indicate that the veteran's right neck, shoulder, and 
arm pain may be due to right carpal tunnel syndrome.  There 
is also evidence that the veteran's arm and shoulder pain is 
due to peripheral nerve compression or cervical spondylosis 
(see Report of May 2004 C&P Examination).  

However, the veteran was not diagnosed with or treated for 
carpal tunnel syndrome, peripheral nerve compression of the 
right neck, shoulder, or arm, or cervical spondylosis during 
active military service, and the veteran is not service-
connected for any of these conditions.  

Accordingly, in the absence of credible evidence of 
symptomatology during service or for at least twenty years 
thereafter, and in the absence of competent probative 
evidence that links the veteran's current complaints to 
service or to a service-connected disability, service 
connection for arm, neck, and shoulder conditions must be 
denied.  38 C.F.R. §§ 3.303, 3.310.

The Board notes the veteran's request for a VA examination 
with regard to his claims for service connection for a neck, 
a shoulder, and an arm condition.  In McLendon v. Nicholson 
the Court held that the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The evidence confirms that the veteran was involved in a 
motor vehicle accident during service.  In addition, post-
service treatment records reflect complaints of neck, right 
shoulder, and arm pain.  However, the veteran maintains that 
his right neck, shoulder, and arm pain is secondary to his 
carpal tunnel syndrome.  His contention is corroborated by 
the medical evidence of record.  Unfortunately, the veteran 
is not service-connected for carpal tunnel syndrome.  

There is also competent probative evidence that attributes 
the veteran's neck, shoulder, and arm pain to other etiology 
(see, e.g., Report of May 2004 C&P Examination), but 
absolutely no competent probative evidence that suggests a 
link to active military service or to a service-connected 
disability.  The Board thus finds that a VA examination is 
not necessary to decide the claims.  38 C.F.R. § 3.159(c)(4).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

IV.  Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April, September, and December 2004; 
June 2005; and September 2006.  These letters fully addressed 
all four notice elements and were sent prior to the initial 
AOJ decisions in these matter.  The letters informed the 
veteran of the evidence that was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  

In addition, the veteran was explicitly requested in each 
letter to provide "any evidence in [his] possession that 
pertains to [his]  claim."  See 38 C.F.R. § 3.159(b)(1).  
The Board is thus satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the present appeal, the veteran was provided with notice 
of how VA establishes disability ratings and effective dates 
in March 2006.  With regard to the claims for a compensable 
rating for residuals/thumb fracture and service connection 
for neck, arm, and shoulder conditions, the Board notes that 
these claims were readjudicated after issuance of the March 
2006 letter, and Supplemental Statements of the Case were 
issued in October 2006 and June 2007.  

The Board thus finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
SMRs have been obtained and made a part of the record, as 
have VA and private treatment records.  The veteran was also 
afforded multiple VA C&P examinations for evaluation of his 
service-connected right thumb residuals, the reports of which 
are of record.  He also requested and testified at a 
videoconference hearing in Jackson, Mississippi, the 
transcript of which is of record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a bilateral 
eye condition, the petition to reopen that claim is granted.

A rating of 10 percent for residuals, right thumb fracture, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for a neck condition is denied.

Service connection for a right shoulder condition is denied.

Service connection for a right arm condition is denied.


REMAND

Having reopened the claim for a bilateral eye condition based 
on new and material evidence, the Board has jurisdiction to 
review the underlying service connection claim de novo, based 
on the whole record.  For the reasons that follow the matter 
must be remanded for additional development. 

The veteran seeks service connection for an acquired 
bilateral blurred vision disorder, which he opines may be 
related to a fracture that he sustained to the bridge of his 
nose during service, or to the splashing of brake fluid in 
his eyes during service.  

Service medical records confirm that the veteran was treated 
for lacerations upon the bridge of his nose that were 
sustained in a November 1982 motor vehicle accident.  A 
service medical record dated February 17, 1984, also confirms 
treatment for brake fluid in both eyes.  Diagnosis after the 
February 1984 brake fluid incident was "mild conjunctivitis, 
poss[ible] chemical irritation."

The veteran contends that he has suffered from itching, 
burning, and watery eyes since the February 1984 incident.  
Although the record contains no evidence, during service, of 
any eye treatment before or after the February 17, 1984, 
brake fluid incident, VA treatment records dated in February 
1987 advise of "subconjunctival hemorrhage right eye."  

Subsequent medical records dating from September 2005 
document the veteran's report of blurred vision of about 20 
years' duration; however, a concurrent hypertension disorder 
was also noted.  The evidence is thus inadequate to decide 
the claim.  See 38 C.F.R. § 3.159(c).  In accordance with 38 
C.F.R. § 3.159(c), the matter must therefore be remanded for 
a VA examination and opinion.  

With regard to his claim for service connection for a low 
back condition, the Board notes that in an April 2000 Report 
of Medical History, the veteran reported that he sustained a 
lower back injury during a November 1998 motor vehicle 
accident.  An Army National Guard medical record dated in 
April 2000 informs of back pain since November 1998.  
However, there is no proof that the November 1998 motor 
vehicle accident occurred during a period of active duty for 
training or inactive duty for training.  In order to 
determine whether a lower back injury occurred during a 
period of military service the matter must be remanded for 
National Guard duty records.  38 C.F.R. § 3.159(c).

With regard to his claim for an increased rating for residual 
bridge of nose scarring, the evidence includes the report of 
a C&P examination done in August 2004.  Unfortunately, the 
examiner does not mention, and the record does not contain, 
unretouched color photographs as required by DC 7800.  See 38 
C.F.R. § 4,118, DC 7800, Note (3).  The matter must therefore 
be remanded for compliance with schedular requirements.  Id.

In addition to the foregoing, the Board notes that the 
veteran receives medical care through the Memphis VAMC.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all relevant VA medical records 
pertaining to the veteran that are dated from March 2007 to 
the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Memphis 
VAMC dating from March 5, 2007, to the 
present.  Also attempt to obtain any other 
relevant evidence identified by the veteran 
during the course of the remand, provided 
that necessary authorization forms are 
completed.  

2.  Request a copy of the veteran's complete 
Official Military Personnel File; 
specifically, National Guard records dating 
from October 1994 to October 2004, so that 
the exact dates of all periods of active 
duty for training and inactive duty for 
training can be determined, and in order to 
determine whether the veteran's November 
1998 motor vehicle accident occurred during 
a period of active duty for training or 
inactive duty for training.

3.  Schedule the veteran for an appropriate 
examination with regard to his claim for 
service connection for an acquired blurred 
vision disorder.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The veteran must be given the 
opportunity to describe his blurred vision 
episodes and the frequency of said.  The 
examiner is specifically requested to 
inform as to whether the veteran has a 
current acquired blurred vision disorder 
and, if so, to opine as to the following:

*	whether it is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) that 
the veteran has a current eye disorder 
that was incurred during active 
military service.  

*	whether it is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) that 
the veteran has a current eye disorder 
secondary to (caused by) a service-
connected disability.  

A rationale for each opinion should be set 
forth in the report provided.

4.  Schedule the veteran for an appropriate 
examination with regard to his claim for an 
increased rating for his service-connected 
residual scarring of the bridge of the nose.  
All indicated tests should be performed, and 
all findings reported in detail.  
Photographs of the face and of the scar must 
be taken, and unretouched color photographs 
should be included in the claims folder for 
further review.  

In addition, the examiner must specifically 
comment on the size of the affected area; 
whether the scar is tender, painful, or 
productive of limitation of function; 
whether the underlying soft tissue is 
missing; whether the skin of the scar is 
hypo- or hyper- pigmented; whether the 
disorder causes exfoliation, exudation, or 
itching or marked disfigurement; whether the 
skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.); and whether 
the skin of the scar is indurated and 
inflexible.  

The examiner must also indicate whether the 
facial scar causes disfigurement with 
visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, lips); and whether there is frequent 
loss of covering of skin over the scar.  

5.  After completion of the above and any 
other development deemed necessary, 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


